NO. 12-10-00278-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JEFFREY L. WEINSTEIN, JAMES H.                         §              APPEAL FROM THE
OWEN AND WEINSTEIN LAW FIRM/
JEFFREY L. WEINSTEIN, P.C.,
APPELLANTS

V.                                                     §              COUNTY COURT AT LAW #3

PELTIER ENTERPRISES, INC.
d/b/a PELTIER NISSAN,
APPELLEE                                               §              SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Jeffrey Weinstein and Appellee Peltier Enterprises, Inc. d/b/a Peltier Nissan
have filed an unopposed motion to dismiss this appeal.1 In their motion, the parties state that
they have reached a resolution of this dispute and no longer wish to pursue the appeal. Because
the parties have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion delivered April 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


         1
           Jeffrey Weinstein, James H. Owen, and Weinstein Law Firm/Jeffrey Weinstein, P.C., filed a joint notice
of appeal. The notice of appeal was signed by their joint counsel, and counsel filed a brief on behalf of all three
appellants. The brief includes a statement that James H. Owen and the Weinstein Law Firm/Jeffrey Weinstein, P.C.,
are no longer pursuing their appeals. Consequently, they did not join in the motion to dismiss.